Opinion by
Judge Rogebs,
The Philadelphia College of Osteopathic Medicine has petitioned for review of an order of the Workmen’s Compensation Appeal Board affirming a referee’s award of workmen’s compensation benefits to *204claimant, Robert L. Lncas, for temporary total disability.
The claimant was employed by the petitioner from December, 1976, through May, 1977, as a security guard. His duties included patrol at nine different posts three of which were out-of-doors. The claimant’s stint included the very cold winter months of 1976-1977.
On cold days the claimant suffered leg pains. He notified his employer of his complaints and requested inside work. He also requested permission to wear heavier, more appropriate cold weather clothing. This request was denied as not conforming to the required guard attire. He did not miss any work until April 13,1977, when for a time his legs were so swollen that he could not work. His last day of work was May 17, 1977. He called in sick on May 18 and did not thereafter return to work.
The claimant suffers from advanced osteoarthritie degenerative joint disease affecting, in addition to other limbs, his lower extremities. His treating physician testified that this condition was aggravated by the duties of the claimant’s employment — the requirements that he be on his feet for long hours, the walking and climbing of steps and most ■importantly the exposure to cold, humidity and changes in the weather and barometric pressure. The same doctor expressed the opinion that the claimant could do only some — that is, part-time — sedentary work. The employer adduced the testimony of a physician to the effect that there was no relationship between the claimant’.s symptoms and his work. This doctor conceded that the claimant’s condition would allow him to do only sedentary work. A rehabilitation psychologist testified for the employer that there were in his opinion some jobs available which the claimant could do — such as bench work in the optical trade, lot assemblies in the appli*205anee industry, and tube tester in the electrical equipment field. Since this witness was not a medical doctor, his opinions were necessarily based on psychological considerations only. The jobs this witness mentioned seem all to have required the applicant to work full time.
As noted, the referee concluded that the claimant was totally disabled and awarded appropriate benefits. He found as facts (1) that the claimant’s preexisting arthritic condition was aggravated by his work as a security guard for the employer and that the aggravation was a cause of his disability and (2) that the extent of the claimant’s disability was ¡such that the claimant would be able to do only sedentary work for from two to four hours a day.
The employer contends that the claimant’s evidence in .support of the referee’s findings just mentioned was not competent because his doctor did not give “unequivocal medical testimony” regarding these facts in question. Therefore, the employer says that the claimant has not proved that the cause of his disability was his work experience, requiring u>s to reverse the award outright, and also that the claimant did not prove that he could do sedentary work for from two to four hours only, requiring us at the best for the claimant, to remand the record for a determination of the claimant’s capacity to do sedentary work based on other record evidence or another physical examination.
The phrase “unequivocal medical testimony” is a shorthand term lawyers and courts have devised and used for the rule of the common law, brought over to the field of workmen’s compensation, to the effect that one contending that a condition of disability is the result of injury arising in the course of employment, must, unless the disability is clearly the result of a work injury, produce the expert medical testimony *206that the claimant’s condition in the expert’s professional opinion did come from the work experience. McCrosson v. Philadelphia Rapid Transit Co., 283 Pa. 492, 129 A. 568 (1929); Vorbnoff v. Mesta Machine Co., 286 Pa. 199, 133 A. 256 (1926). See also Fink v. Sheldon Axle & Spring Co., 270 Pa. 476, 113 A. 666 (1921), where the rule was first expressed, but later explained and modified in McCrosson and Vorbnoff. It is not sufficient for the medical witness to testify that the claimant’s condition might have been or probably was the result of the claimant’s work. However, it is not absolutely essential that the expert say “that it is my professional opinion” and it is sufficient for the expert to say “I think” or “I believe” as the assertion of his opinion. See Elonis v. Lytle Coal Co., 134 Pa. Superior Ct. 264, 3 A.2d 995 (1939).
Unfortunately, the phrase “unequivocal medical testimony” may seem to import, and certainly is sometimes suggested by counsel in the heat of argument to require, a stricter and more widely applied test of medical opinion testimony than do the rules laid down in the cases just cited, to which the phrase was intended only to give a name. Certainly it is not ■the law, as it has been sometimes argued, that every utterance which escapes the lips of a medical witness on a medical subject, must be certain, positive, and without reservation, exception, or peradventure of a doubt. We repeat, that as to facts which a claimant must prove by medical evidence, it is sufficient that his medical expert, after providing a foundation, testify that in his professional opinion or .that he believes or that he thinks the facts exist. The claimant has, in such event, produced competent evidence of the facts which, if accepted by the factfinder will support an award, even if the medical witness admits to uncertainty, reservation, doubt or lack of information with respect to medical and scientific details; so long as the *207witness does not recant the opinion or belief first expressed.
The claimant’s expert witness was a treating physician specializing in rheumatology to whom the claimant was referred and who treated the claimant in April and in May when the claimant spent a month in a rehabilitation hospital, and in August, 1977, and thereafter. He described as history that in December, 1976, the pain in the claimant’s knees was intermittent but that at that time, a date incidentally some three months after the claimant started work for the employer and five months after he was forced to stop, the pain became constant. This witness described the change in the claimant’s symptoms of pain and effusion of the knee.during the period of employment; he connected these symptoms to the standing, walking, climbing stairs and the weather conditions which he testified aggravated the preexisting arthritic conditions. We believe the doctor’s testimony as a whole sufficiently meets the test of the cases that the medical testimony be to the effect that the claimant’s work experience did aggravate his preexisting arthritic condition and cause his disability.
The employer also contests the referee’s finding that the claimant could “perform a job sedentary in nature ... of no more than two to four hours a day. ’ ’ This finding seems to have been founded on the doctor’s response to a question in cross-examination of how many hours a day he believed the respondent could work at a sedentary job. The doctor responded, “I could give you a guess, two to four hours.” Of course, evidence founded upon a guess is not competent and cannot be the basis of a finding and the referee’s finding must be disregarded. However, the doctor in response to further cross-examination also testified that his “rough estimate” was that the claimant could not sit continuously for longer than one to two *208hours. Furthermore, where the employe has proved his inability to do the type of work in which he was previously engaged, as all of the witnesses agreed was the ease here, the burden was on the employer to prove the availability of other work the employee could do. Since the claimant produced evidence that he could not do sedentary work full time, the employer did not carry its burden to .prove the availability of work the claimant could do by proving that there were jobs which could be done while seated. "We see no useful purpose to be served in sending this case back for still more hearings on this score.
Order affirmed.
Order
And Now, this 15th day of September, 1983, the order of the Workmen’s .Compensation Appeal Board in the above-captioned matter is hereby affirmed.